Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-21 are presented for examination.
3.          This office action is in response to the claims filed 06/27/2019. 
4.	Claims 1, 11 and 21 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 06/27/2019 and 09/09/2020 were considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Abou Mahmoud et al (US 2016/0366088 A1) hereinafter as Mahmoud.

11.	Regarding claim 1, Mahmoud teaches a method of preventing a message from being sent to an unintended recipient ([0017], “prevent the author from sending a message to an unintended person”), the method comprising: 
generating a first context data structure for a first conversation based on content of the first conversation (Fig 5, step 504, [0063], see also [0017], [0035], context data structure (the characteristics of the recipient (profile))); 
generating a second context data structure for a second conversation based on content of the second conversation ([0005], [0062], “If more than one recipient is identified in step 502 to receive the composed message, then analysis engine 108 obtains the profiles for the other recipients and performs the same analysis for each of the recipients as discussed herein “each recipient is associate to a profile, see also [0017], [0035]); 
receiving an input of a message for the first conversation (Fig 5, step 501); 
correlating the message with the first context data structure to determine a first relevance score ([0017], Fig 5, step 502 to 506, [0064], “In step 506, analysis engine 108 generates a score based on the consistency (correlation) between the characteristics of the analyzed message (the message)  with the characteristics of the recipient obtained from the recipient's profile and/or the characteristics of the author obtained from the author's profile (the first context data structure)....The greater the consistency between the characteristics of the analyzed message with the characteristics of the recipient obtained from the recipient's profile and/or the characteristics of the author obtained from the author's profile, the greater the score.”); 
correlating the message with the second context data structure to determine a second relevance score ([0017], Fig 5, step 502 to 506, [0062], [0064], for a second recipient); and 
comparing the first relevance score to the second relevance score and preventing sending of the message in the first conversation when the second relevance score is greater than the first relevance score (Fig 5, steps 507 to 509, [0017], “A notification may then be issued to the author if the score is less than a threshold value to ensure that the intended recipient is the correct recipient to receive the composed message.  In this manner, such a notification may prevent the author from sending a message to an unintended person thereby preventing a potentially embarrassing situation”, see also [0062]-[0066] and Fig 6 & 7, [0067]-[0058]).  
Examiner interpretation:
In Fig 5, step 507, if two recipients (R1 and R2) exist as per [0062], “If more than one recipient is identified in step 502 to receive the composed message, then analysis engine 108 obtains the profiles for the other recipients and performs the same analysis for each of the recipients as discussed herein.” The analysis/steps of Fig 5 will be performed for both recipients (R1 and R2) in parallel, if the first relevance score for the first recipient (Score1 < threshold) and second relevance score for the second recipient (Score2 > threshold), then the message will be allowed to send to the recipient R2 and not R1 and (Score2 > Score1) which prevent sending of the message in the first conversation (recipient R1).
However the Examiner provides another reference to support the 103 rejection:
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.        Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C.103 as being unpatentable over Abou Mahmoud et al (US 2016/0366088 A1) hereinafter as Mahmoud in view of Auerbach et al (US 8275839 B2) hereinafter as Auerbach.

Auerbach further teaches comparing the first relevance score to the second relevance score and preventing sending of the message in the first conversation when the second relevance score is greater than the first relevance score (claim 59, “analyzing a time gap between the real time email event and the email messages in the first conversation, responsive to the time gap being less than a certain amount of time, associating the email message with the first conversation, and responsive to the time gap exceeding the certain amount of time, associating the email message with a new conversation.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Auerbach’s system into Mahmoud’s and by incorporating Auerbach into Mahmoud because both system are related to processing email messages would provide an improved methods and systems for processing email messages.

15.	Regarding claim 2, Mahmoud and Auerbach teach the invention as claimed in claim 1 above and further Mahmoud teaches wherein the first context data structure includes first conversation time data, wherein the second context data structure includes second conversation time data (Figs 6, 7, chat session with conversation time data, [0067]-[0058]), and wherein the message includes message content and message time data (Figs 6, 7, [0052]-[0053], [0067]).    

16.	Regarding claim 3, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the correlating the message with the first context data structure includes correlating message time data with first conversation time data, and wherein the correlating the message with the second context data structure includes correlating message time data with second conversation time data ([0017], [0052]-[0053], [0067], the characteristics of the analyzed message and the characteristics of the recipient include the conversation time data as conversation pattern).  Also Auerbach et al (US 8275839 B2) teaches the same limitation at claim 59.

17.	Regarding claim 4, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the correlating the message with the first context data structure includes weighting based on a comparison of the first conversation time data and the message time data (Fig 5, step 506, [0064], “analysis engine 108 generates a score based on the consistency between the characteristics of the analyzed message with the characteristics of the recipient obtained from the recipient's profile and/or the characteristics of the author obtained from the author's profile.”, it is noted that the score generated is based on the consistency between the characteristics of the analyzed message with the characteristics of the recipient includes time data).  Also Auerbach et al (US 8275839 B2) teaches the same limitation at claim 59.

18.	Regarding claim 5, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the correlating the message with the second context data structure includes weighting based on a comparison of the second conversation time data and the message time data (Fig 5, step 506, [0064]).  Also Auerbach et al (US 8275839 B2) teaches the same limitation at claim 59.


19.	Regarding claim 7, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the first context data structure includes a hierarchal structure including one or more topics and a plurality of keywords from the first conversation ([0005], “the method comprises obtaining a first profile storing information regarding characteristics of the recipient (a first context data structure) containing one or more of the following: a name, a language, a location, a gender, an age, an ethnicity, a social group, an expertise, interests, topic affinities for particular users, a language pattern, historical topics discussed, topic discussed in current conversation thread and a conversation pattern (content of the first conversation).”, see also [0017], [0035]).  

20.	Regarding claim 8, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the first conversation, the second conversation, and the message are text-based ([0021], text-based message).  

21.	Regarding claim 9, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the comparing further comprises: comparing each of the first relevance score and the second relevance score to a predetermined threshold; creating a third conversation based on the message if the first relevance score and the second relevance do not meet or exceed the predetermined threshold; and sending the message (Fig 5, step 508).  

22.	Regarding claim 10, Mahmoud and Auerbach teach the invention as claimed in claim 2 above and further Mahmoud teaches wherein the first context data structure and the second context data structure include at least one of an array, matrix, stack, linked list, tree, queue or string ([0005] see also [0017], [0030], [0032], [0035], [0061], keyword).

23.	Regarding claims 11-15 and 17-20, those claims recite a system performs the method of claims 1-5 and 7-10 respectively and are rejected under the same rationale.
24.	Regarding claim 21, this claim recites a non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to perform the method of claim 1 and is rejected under the same rationale.

25.        Claims 6 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Mahmoud et al (US 2016/0366088 A1) hereinafter as Mahmoud in view of Auerbach et al (US 8275839 B2) hereinafter as Auerbach as claimed in claim 1 and further in view of Cohn et al (US 10796338 B2) hereinafter as Cohn.

26.         Regarding claim 6, Mahmoud and Auerbach teach the invention as claimed in claim 1 above, but did not specifically teach wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data.
However Cohn teaches wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Cohn’s system into Mahmoud and Auerbach combined system and by incorporating Cohn into Mahmoud and Auerbach combined system because all system are related to online systems would provide a real-time tracking of offline transactions.

27.	Regarding claim 16, this claim recites a system performs the method of claim 6 and is rejected under the same rationale.
CONCLUSION
28.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Bansal et al (US 20100318620 A1)
Chao et al (US 20200151620 A1)
Wheeler (US 9262751 B1)
Caliendo, JR. et al (US 20160080291 A1)
Alshinnawi et al (US 2016/0173421 A1)
Vasudeva et al (US 20190020606 A1), [0014]
Colby et al (US 20190166121 A1)
Li et al (US 20160156581 A1)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169